Citation Nr: 0029413	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-05 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left ankle, with flexor pollicis tendon 
damage with hammertoe effect, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

In July 1999, the Board remanded this case to the RO.  The 
case was returned to the Board in September 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2. Residuals of a shell fragment wound to the left ankle are 
primarily manifested by limitation of motion, pain on use, 
and a limp;  the disability picture presented approximates 
severe impairment. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for residuals of 
a shell fragment wound to the left ankle, with flexor 
pollicis tendon damage with hammertoe effect, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic 
Codes 5003, 5010, 5270, 5271, 5310 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected residuals of 
a shell fragment wound to the left ankle, with flexor 
pollicis tendon damage with hammertoe effect (residuals of a 
shell fragment wound to the left ankle) have increased in 
severity, and that the severity of that disorder warrants 
assignment of an evaluation in excess of 20 percent.  

VA has a duty to assist veteran's in developing facts 
pertinent to claims for increased ratings.  See generally 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  That evidence 
includes the veteran's service medical records, records of 
postservice treatment, reports of VA rating examinations, a 
transcript of personal hearing testimony, and personal 
statements made by the veteran in support of his claim for an 
increased rating.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107(a).  The Board notes that on October 30, 
2000, the President signed into law Public Law 106-398, which 
provides that VA shall arrange for a medical examination when 
such examination may substantiate entitlement to the benefits 
sought.  However, in the instant case, the veteran has 
undergone VA examinations during the pendency of the current 
appeal, and another examination is not required by the 
revised statute. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (rating schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to compensation has already been 
established, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for the higher rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Service connection for residuals of a shell fragment wound to 
the left ankle was granted by a rating decision of March 1946 
and an initial 10 percent evaluation was assigned.  By a 
November 1947 rating decision, the disability rating was 
increased to 20 percent.  That increased 20 percent 
evaluation was based on the report of an October 1947 rating 
examination showing that ligaments in the left foot had been 
shortened to the extent that a hammertoe effect was created.  
No bone or joint pathology was noted at that time.  However, 
it was noted that the veteran had undergone a traumatic 
amputation of the distal phalanx of the second toe on the 
left foot, which had been incurred prior to service.  As the 
left second toe amputation was not incurred in service, it 
was not taken into account in the decision to assign a 20 
percent evaluation for the left ankle disability.  The 
evaluation of 20 percent has remained in effect and is the 
subject of the current appeal.  

The veteran underwent a VA rating examination in January 
1998.  The report of that examination shows that the veteran 
had undergone a surgical repair of a left ankle fracture 
caused by a shell fragment wound in World War II.  He 
complained of experiencing frequent cramps in the calf and 
Achilles area of the left foot, and reported that such 
symptoms caused him to awaken at night.  He did not require 
the use of crutches or other assistive devices. While he 
modified his gait to point the left foot outward to a greater 
degree, walking did not cause discomfort in the left foot.  
The veteran also indicated that, in addition to discomfort of 
the left Achilles tendon, at the end of his day, the area 
over the top of his foot and the instep would be tender and 
painful.  

On examination, the veteran was observed to walk with a 
slight limp and a slightly altered gait.  He had entrance and 
exit wound scars which were characterized as soft, faint, and 
nontender to touch.  No keloid, adhesions, or muscle loss was 
noted in the area of the shell fragment wound.  The veteran 
was able to elevate his left foot from 0 to 15 degrees, and 
could plantar flex his left foot from 0 to 40 degrees.  He 
was observed to have hammertoe formation of the toes when he 
placed his left foot flat on the floor.  X-rays of the left 
ankle showed a lucent line projection over the lower tibia 
anterior, which may have represented a displaced fracture.  
There was a tiny osseous density at the tip of the lateral 
aspect of the lower tibia, most likely a nonfused 
ossification center.  There was also a hallux valgus 
deformity (hammertoe) with mild degenerative changes of the 
first MIP joint.  In addition, there were sclerotic changes 
which may have been due to old trauma.  The pertinent 
diagnosis was residual gunshot wound injury to the left 
ankle, with surgical repair of the flexor pollicis tendon in 
January 1945.  

At a personal hearing in April 1998, the veteran testified 
that: he experienced swelling of his ankle and contractions 
at night after heavy use during the day; the swelling and 
contractions occurred approximately three to four times per 
week; and the discomfort would cause him to awaken and 
straighten out his foot; when such incidents would occur, the 
pain would be severe initially, requiring immediate relief 
and, afterwards, the pain would subside; he was a farmer and 
his occupation required a great deal of walking; his symptoms 
had increased in severity over the last three years and made 
it difficult for him to use his tractor; he had trouble 
standing for extended periods and lifting caused 
difficulties, including increased swelling; he only used 
over-the-counter medication to relieve his symptoms; after 
walking for extended periods, he would have to sit down to 
rest; and he had not sought treatment for his left ankle 
since the 1950s.  

The report of a June 1998 rating examination shows that the 
veteran complained that the left Achilles scar was tender.  
On examination, there were no adhesions and the texture was 
soft.  In addition, there were no ulcerations or skin 
breakdown, no tissue loss, no inflammation of edema, no 
disfigurement, and no limitation of function to the ankle.  
The examiner reported a diagnosis of shell fragment scar, 
left ankle.  

The veteran also underwent a VA neurological examination in 
June 1998.  At that time, the veteran complained of pain and 
weakness in his left ankle on walking.  He also reported 
experiencing numbness in his left ankle, but the most 
limiting factor was pain and weakness.  The veteran stated 
that his symptomatology had increased in severity, and that 
he was only able to walk approximately one quarter of a mile 
before requiring rest due to pain and weakness.  

On examination, the veteran's dorsalis pedis pulses and 
posterior tibial pulses were good bilaterally.  There was no 
evidence of muscle atrophy in the lower extremities.  While 
walking, the veteran demonstrated an obvious limp on the left 
side.  Tandem was judged to be from fair to poor; Romberg 
testing was negative without drift.  Deep tendon reflexes 
were characterized as "a bit brisk."  Plantar responses 
were characterized as "reliably flexor."  The movement of 
the left ankle produced some pain, as did walking on the 
foot.  The examining neurologist found that the physical 
findings and history were more consistent with an arthritic 
condition rather than neuropathy, per se.  

The report of a July 1998 VA rating examination shows that 
the veteran continued to complain of left ankle pain.  
According to the veteran, he was unable to wear any other 
type of shoe than boots with a high heel.  On examination, he 
was observed to have a definite limitation of dorsiflexion.  
He had from 5 to 10 degrees of plantar contracture.  
Inversion and eversion were to 20 degrees each, and plantar 
flexion was to 50 degrees.  All pulses were characterized as 
full, normal, and symmetrical.  The examiner indicated that 
he had reviewed the January 1998 X-ray, and stated that it 
showed a moderate degree of degenerative changes in the 
ankle.  In conclusion, the examiner stated that the veteran 
had degenerative arthritis of the ankle related to the wound 
he had sustained in World War II, associated with the 
amputation of the second toe.  (The Board notes here that the 
examiner incorrectly stated that the amputation of the second 
left toe was the result of the wounds that the veteran had 
sustained in service.  As noted above, the amputation of the 
second left toe had been incurred during the veteran's 
childhood, well before he had entered service.)  X-rays of 
the left ankle taken in June 1998 showed only mild 
degenerative changes.  

The veteran's residuals of a shell fragment wound have been 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5310 
(1999), pertaining to Muscle Group X, which provides that a 
noncompensable evaluation is warranted for slight impairment, 
a 10 percent evaluation is warranted for moderate impairment, 
a 20 percent evaluation is warranted for moderately severe 
impairment, and a 30 percent evaluation is warranted for 
severe impairment.  Moreover, under 38 C.F.R. § 4.56(b) 
(1999), a through-and-through injury with muscle damage shall 
be evaluated as not less than a moderate injury for each 
group of muscles damaged.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with schedular criteria, functional loss due to flareups of 
pain, fatigability, incoordination, pain on movement, or 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995). 

In the veteran's case, the objective findings on examinations 
and the veteran's subjective accounts of his symptoms, which 
the Board finds to be credible, show that the residuals of 
the ankle wound he sustained during World War II currently 
result in: pain on use of his left ankle, with a noticeable 
limp; limitation of motion of the ankle; restriction of the 
distance he can walk without resting; and pain which awakens 
him at night.  In addition, the left ankle disability has 
caused some loss of function in the veteran's occupation of 
farming.  The Board finds that all of these factors, taken 
together, present a disability which more nearly approximates 
severe impairment, warranting an evaluation of 30 percent 
under Diagnostic Code 5310, and entitlement to that rating is 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.73, 
Diagnostic Code 5310.  That evaluation encompasses pain, pain 
on use, and functional loss, under DeLuca.

An evaluation in excess of 30 percent is either not available 
or is not warranted under other diagnostic codes.  The 
maximum evaluation for marked limitation of motion of an 
ankle, under 38 C.F.R. § 4.71a, Diagnostic Code 5271 is 20 
percent.  Also, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, provide that traumatic arthritis shall be rated on 
limitation of motion under the appropriate diagnostic code 
for the joint involved, which is Diagnostic Code 5271, which 
does not provide an evaluation in excess of the 30 percent 
rating which is being granted by this decision.
38 C.F.R. § 4.71a, Diagnostic Code 5270, pertaining to 
ankylosis of an ankle, is not for application in this case, 
as ankylosis of the veteran's left ankle has not been 
demonstrated.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1997) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's left ankle disability is not so exceptional 
or unusual as to render impractical the application of 
regular schedular standards, and thus a referral for an 
evaluation on an extraschedular basis is not warranted. The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation of 30 percent for residuals of a shell fragment 
wound to the left ankle, with flexor tendon damage and 
hammertoe effect, is granted, subject to governing 
regulations concerning the payment of monetary awards.  


		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


